DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi et al. (US 2005/0168602, hereinafter “Sumi”).

Regarding claim 1, Sumi teaches a photoelectric conversion apparatus (Figs. 10 and 14) comprising: 
a pixel (103) configured to output a pixel signal in accordance with an amount of incident light (Fig. 14 and para. [0096], [0224]-[0225]); 
an amplifier circuit (235 in Fig. 14) configured to amplify the pixel signal with an amplification factor in accordance with a signal level of the pixel signal; a voltage output circuit (Vref2) configured to output a predetermined signal (reference signal) to the amplifier circuit; and a setting circuit (combined 210 and 245) configured to set a signal level of the predetermined signal in accordance with the amplification factor set by the amplifier circuit (see Fig. 14 and para. [0216], [0228]-[0232]. Note that a signal level of the predetermined signal (Vref2) is set to high or low depending on the switches 247N, 248N and 249N being on or off, respectively). 

Regarding claim 12, Sumi also discloses a photoelectric conversion system comprising: the photoelectric conversion apparatus according claim 1 (see above); and a signal processing unit (310 in Fig. 10) to generate an image by using a signal output from the photoelectric conversion apparatus (para. [0132]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Saito et al. (S 2019/0166323, hereinafter “Saito”).

Regarding claim 13, Sumi teaches the photoelectric apparatus as discussed in claim 1.  Sumi is silent regarding a moving object comprising the photoelectric apparatus and a control unit configured to control movement of the moving object by using a signal output from the photoelectric conversion apparatus.  
However, as taught by Saito in Fig. 14A & 14B, a moving vehicle comprises an on-vehicle camera (2000) and a control unit (2410) that is configured to control movement of the vehicle to determine whether or not there is a collision possibility based on calculated distance using signals output from the camera so as to generate braking force to avoid the collision (see para. [0085]-[0086]).  
For that reason, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sumi and Saito to implement the photoelectric conversion apparatus and a control unit in a vehicle for the benefit of collision avoidance as taught by Saito. 

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record fails to teach or suggest, either alone or in combination, the limitations “when the amplification factor in accordance with the signal level of the pixel signal is a first amplification factor, the setting circuit sets the signal level of the predetermined signal to each of a first level and a second level that differs from the first level, and wherein when the amplification factor in accordance with the signal level of the pixel signal is a second amplification factor that differs from the first amplification factor, the setting circuit sets the signal level of the predetermined signal to each of a third level and a fourth level that differs from the third level.”
	Regarding claims 3-11, these claims are directly or indirectly dependent from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697